DETAILED ACTION
The following is a non-final office action upon examination of application number 17/123102. Claims 1-20 are pending in the application and have been examined on the merits discussed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
(Step 1) Claims 1-8 are directed to a method; thus these claims are directed to a process, which is one of the statutory categories of invention. Claims 9-16 are directed to a system comprising a processor; thus the system comprises a device or set of devices, and therefore, is directed to a machine which is a statutory category of invention. Claims 17-20 are directed to a non-transitory computer-readable medium, which is a manufacture, and this a statutory category of invention. 
(Step 2A) The claims recite an abstract idea instructing how to block ride orders based on incident data, which is described by claim limitations reciting: receiving incident data associated with a plurality of incidents, wherein the incident data indicates a time and a location of each incident; determining an area encompassing the locations of the plurality of incidents; determining a plurality of time intervals each encompassing the time of at least one incident; determining a time slot by merging the plurality of time intervals based on a time gap between every two neighboring time intervals; designating a combination of the area and the time slot as a block zone; and blocking an order generated from the area during the time slot of the block zone. The identified recited limitations in the claims describing blocking ride orders based on incident data (i.e., the abstract idea) fall within the “Mental Processes” grouping of abstract ideas since they can be performed by a human, mentally or with pen and paper or, alternatively, the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which covers commercial interactions and managing personal behavior. Dependent claims 2-8, 10-16, and 18-20 recite limitations that further describe/narrow blocking ride orders based on incident data (i.e., the abstract idea); therefore, these claims are also found to recite an abstract idea. 
This judicial exception is not integrated into a practical application because additional elements such as the processor in claim 1; the storage device configured to store and processor in claim 9; and the non-transitory tangible computer-readable medium storing instructions in claim 17, do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none of recited hardware offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment, in this case, implementation via a processor/computer. Accordingly, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(Step 2B) The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-11, and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0111037 (Mondal).

As per claim 1, Mondal teaches: a method for blocking a ride-hailing order, comprising: receiving incident data associated with a plurality of incidents, wherein the incident data indicates a time and a location of each incident;  ([0084] … At step 518, in this non-limiting example, the merchant location (which is being used as a proxy for the consumer's location) may be compared to historical data to determine whether this location is in an identified “safe zone” (e.g., a geographic area where than fewer than a threshold number of hazardous incidents have occurred during a designated time period). If the merchant location is determined to be in a “safe zone”, then, at step 526, the request may be assigned a low risk score. Conversely, if the merchant is determined to be outside of a designated safe zone, then, at step 524, the transaction may be assigned a high risk score. [0085] …at step 520, comparing pickup and drop off locations received as part of the transaction request to historical transaction data (e.g., using a machine learning classification model). At step 522, if both of the pickup and drop off locations are determined to be in safe zones, at step 526, the service request is assigned a low risk score. Conversely, if, however, one or both of the pickup and drop off locations is determined to be outside of a safe zone, the service request is assigned a high risk score [0072] … Data regarding service requests that have been fulfilled without incident as well as service requests where hazards were encountered during the course of performance may be periodically stored in a database, such as transaction database 108 or model database 112, and may be used in the future for determining state transitions. [0061] …when many different consumers have completed transactions in a similar location without incident that it is less likely that a service provider will encounter a hazardous condition in that area in the future [0075] In step 206, historical data regarding the identified transaction parameters is retrieved based on the transaction location, transaction type, and time. In accordance with this non-limiting embodiment or aspect, the term “historical data” may include transaction data for transactions between consumers and merchants completed prior to and including up to the moment of receiving the new transaction request. ).
determining, by a processor, an area encompassing the locations of the plurality of incidents; determining, by the processor, a plurality of time intervals each encompassing the time of at least one incident; determining, by the processor, a time slot by merging the plurality of time intervals based on a time gap between every two neighboring time intervals; ([0084] … At step 518, in this non-limiting example, the merchant location (which is being used as a proxy for the consumer's location) may be compared to historical data to determine whether this location is in an identified “safe zone” (e.g., a geographic area where than fewer than a threshold number of hazardous incidents have occurred during a designated time period). If the merchant location is determined to be in a “safe zone”, then, at step 526, the request may be assigned a low risk score. Conversely, if the merchant is determined to be outside of a designated safe zone, then, at step 524, the transaction may be assigned a high risk score. [0085] …at step 520, comparing pickup and drop off locations received as part of the transaction request to historical transaction data (e.g., using a machine learning classification model). At step 522, if both of the pickup and drop off locations are determined to be in safe zones, at step 526, the service request is assigned a low risk score. Conversely, if, however, one or both of the pickup and drop off locations is determined to be outside of a safe zone, the service request is assigned a high risk score [0072] … Data regarding service requests that have been fulfilled without incident as well as service requests where hazards were encountered during the course of performance may be periodically stored in a database, such as transaction database 108 or model database 112, and may be used in the future for determining state transitions. [0061] …when many different consumers have completed transactions in a similar location without incident that it is less likely that a service provider will encounter a hazardous condition in that area in the future).
 designating, by the processor, a combination of the area and the time slot as a block zone; and blocking an order generated from the area during the time slot of the block zone  ([0084] … At step 518, in this non-limiting example, the merchant location (which is being used as a proxy for the consumer's location) may be compared to historical data to determine whether this location is in an identified “safe zone” (e.g., a geographic area where than fewer than a threshold number of hazardous incidents have occurred during a designated time period). If the merchant location is determined to be in a “safe zone”, then, at step 526, the request may be assigned a low risk score. Conversely, if the merchant is determined to be outside of a designated safe zone, then, at step 524, the transaction may be assigned a high risk score; orders are in safe zone are low risk while orders outside-safe-zone (block-zone) are high risk. [0080] …indicator 405 indicating that it is a “high risk” request, whereas the request associated with the route 412′ between SP2 (402′) and EP2 (404′) has been assigned a qualitative indicator 405′ indicating that it is a “low risk” request. In some non-limiting examples, one or more devices associated with the service provider may take one or more additional actions, such as displaying a warning or requiring the vehicle operator to seek authorization before accepting a high risk transaction request and/or causing a navigation system to automatically direct the vehicle operator to the pick-up location to the lowest risk transaction in the geographic region 400; high risk (block-zone) orders are blocked as operators are automatically directed to other orders. [0085] …at step 520, comparing pickup and drop off locations received as part of the transaction request to historical transaction data (e.g., using a machine learning classification model). At step 522, if both of the pickup and drop off locations are determined to be in safe zones, at step 526, the service request is assigned a low risk score. Conversely, if, however, one or both of the pickup and drop off locations is determined to be outside of a safe zone, the service request is assigned a high risk score [0072] … Data regarding service requests that have been fulfilled without incident as well as service requests where hazards were encountered during the course of performance may be periodically stored in a database, such as transaction database 108 or model database 112, and may be used in the future for determining state transitions. [0061] …when many different consumers have completed transactions in a similar location without incident that it is less likely that a service provider will encounter a hazardous condition in that area in the future).

As per claim 2, Mondal teaches: wherein the two neighboring time intervals are merged when the time gap between them is below a time threshold  ([0084] … At step 518, in this non-limiting example, the merchant location (which is being used as a proxy for the consumer's location) may be compared to historical data to determine whether this location is in an identified “safe zone” (e.g., a geographic area where than fewer than a threshold number of hazardous incidents have occurred during a designated time period). If the merchant location is determined to be in a “safe zone”, then, at step 526, the request may be assigned a low risk score. Conversely, if the merchant is determined to be outside of a designated safe zone, then, at step 524, the transaction may be assigned a high risk score).

As per claim 3, Mondal teaches: counting the number of incidents of the area during the time slot; and designating the combination of the area and the time slot as the block zone when the number of incidents exceeds an incident threshold ([0084] … At step 518, in this non-limiting example, the merchant location (which is being used as a proxy for the consumer's location) may be compared to historical data to determine whether this location is in an identified “safe zone” (e.g., a geographic area where than fewer than a threshold number of hazardous incidents have occurred during a designated time period). If the merchant location is determined to be in a “safe zone”, then, at step 526, the request may be assigned a low risk score. Conversely, if the merchant is determined to be outside of a designated safe zone, then, at step 524, the transaction may be assigned a high risk score).

As per claim 8, Mondal teaches: receiving updated incident data periodically; and updating the area and the time slot that is designated as the block zone based on the updated incident data ([0061] In non-limiting embodiments or aspects of the present invention, consumer transaction data, both historic and real-time, may be used as a predictive proxy for evaluating the risk of performing a future onsite service for that consumer or for other consumers requesting onsite services in a similar location. [0063] … Furthermore, risk calculations are improved by aggregating in real-time the activity of numerous consumers who may be conducting transactions at any given time in a populated geographic region, because a transaction processing server may identify transactions occurring as transaction authorization requests are being processed and leverage the associated transaction data to identify the emergences of new hazardous conditions. [0075] In step 206, historical data regarding the identified transaction parameters is retrieved based on the transaction location, transaction type, and time. In accordance with this non-limiting embodiment or aspect, the term “historical data” may include transaction data for transactions between consumers and merchants completed prior to and including up to the moment of receiving the new transaction request. In some non-limiting embodiments, the historic transaction data may specifically include a subset of transactions for the consumer initiating the new transaction request and/or a subset of transactions which involve transactions associated with deliveries and/or services being provided in the vicinity of (e.g., within a threshold distance of) the location for the requested service and/or delivery. [0085] … comparing pickup and drop off locations received as part of the transaction request to historical transaction data (e.g., using a machine learning classification model). At step 522, if both of the pickup and drop off locations are determined to be in safe zones, at step 526, the service request is assigned a low risk score. Conversely, if, however, one or both of the pickup and drop off locations is determined to be outside of a safe zone, the service request is assigned a high risk score).

As per claims 9 and 17, these claims recite limitations substantially similar to those addressed by the rejection of claim 1, above; therefore, the same rejection applies.

As per claims 10 and 18, these claims recite limitations substantially similar to those addressed by the rejection of claim 2, above; therefore, the same rejection applies.

As per claims 11 and 19, these claims recite limitations substantially similar to those addressed by the rejection of claim 3, above; therefore, the same rejection applies.

As per claim 16, this claim recites limitations substantially similar to those addressed by the rejection of claim 8, above; therefore, the same rejection applies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0111037 (Mondal); in view of US 2021/0195367 (Li).

As per claim 4, although not explicitly taught by Mondal, Li teaches: determining an incident rate associated with the area and the time slot; determining that the incident rate exceeds a rate threshold; and expanding the area to include its neighboring areas ([0036] In some embodiments, when the zone type is a monitoring zone, the at least one trigger condition may include a safety incident. The zone type may be upgraded to a warning zone in response to the safety incident. For example, the zone type may be upgraded to warning zone in response to a crime (e.g., robbery) happening in a geofence zone. In some embodiments, the zone type may be upgraded in response to the occurrence of a threshold number of safety incidents.)
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Mondal with the aforementioned teachings of Li with the motivation of improving the safety and security of a transportation platform. Further, one of ordinary skill in the art would have recognized that applying the teachings of Li to the system of Mondal would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the dynamic labeling of areas.

As per claims 12 and 20, these claims recite limitations substantially similar to those addressed by the rejection of claim 4, above; therefore, the same rejection applies.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0111037 (Mondal); in view of US 2021/0195367 (Li); in view of US 2020/03947 (Yi).

As pet claim 5, although not explicitly taught by Mondal, Yi teaches: wherein determining the incident rate further comprises: receiving order data associated with the area; counting the number of incidents of the area during the time slot; counting the number of total orders generated from the area during the time slot; and determining the incident rate as a ratio between the number of incidents and the number of total orders ([0042] …The original dataset can include millions of normal or negative orders (e.g., orders without incidents) and only a few problematic or positive orders every day (e.g., orders with incidents), the ratio of positive cases and negative cases is extremely imbalanced.).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Mondal with the aforementioned teachings of Yi with the motivation of identifying risk associated with an order (Yi [0003]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Yi to the system of Mondal would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the calculation of an incidence rate.

As per claim 13, this claim recites limitations substantially similar to those addressed by the rejection of claim 5, above; therefore, the same rejection applies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247. The examiner can normally be reached M-F 10AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683